Citation Nr: 1028981	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-06 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and N.H.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1963.

This matter comes to the Board of Veterans' Appeals on appeal 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

In March 2010, the Veteran testified before the undersigned at 
the RO in St. Louis, Missouri.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.


REMAND

The Board finds that additional development is necessary prior to 
final adjudication of the Veteran's claim.

The Board notes that the medical evidence of record includes a 
report of a private audiometric evaluation performed in January 
2008 that shows a graphical display of audiogram test results 
that have not been converted to an appropriate numerical form.  
Accordingly, this evidence requires translation by a certified 
specialist.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  This 
should be accomplished on remand.

During his March 2010 Board hearing, the Veteran and N.H. 
testified that the Veteran's hearing had worsened since he was 
last examined in May 2007.  Since the most recent VA examination 
report does not accurately reflect the Veteran's current level of 
disability, the Board finds that a remand is necessary to afford 
the Veteran another examination in accordance with Training 
Letter 10-02, which discusses how to request medical opinions for 
claimed hearing loss and tinnitus, as well as the need to ensure 
the accuracy of any completed VA examination reports and medical 
opinions.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655(b) (2009).  

Prior to scheduling the Veteran for examination, VA should 
request that the Veteran identify and provide authorization to 
enable it to obtain additional private medical records.  See Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his 
representative a letter requesting that he 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent to 
the claim remaining on appeal that is not 
currently of record.  Specifically request 
that the Veteran identify healthcare 
providers who have treated him for his 
hearing loss and ask him to provide 
authorization to enable VA to obtain all 
pertinent records, to include records 
from Dr. Charles Potter since February 
7, 2006.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

2.  Have a certified specialist translate 
any graphical display of audiogram test 
results that have not been converted to an 
appropriate numerical form, in particular 
the private audiometric evaluation 
performed in January 2008.  All records 
and/or responses received should be 
associated with the claims file.

3.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA 
examination to determine the current level 
of severity of his bilateral hearing loss 
in accordance with Training Letter 10-02, 
at an appropriate VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran.  The 
examiner should set forth all examination 
findings meeting the provisions of Training 
Letter No. 10-02, along with a complete 
rationale for any conclusions reached, in a 
printed report.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim on appeal.  If any benefit sought 
on appeal remains denied, furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

